DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 12 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims  6, 9 and 12, the phrase "in particular" renders the claim indefinite because it is unclear what the limitations, if any, such places on the claimed invention. See MPEP § 2173.05(d).
In claim 14, “and/or” is indefinite because it is unclear what limitation such language places on the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Beaubien et al. (US Pub 2016/0367371).
With respect to claim 1, de Beaubien discloses an intramedullary nail for the application of a pharmaceutical fluid, comprising a fluid-conducting first conduit means (paragraph 193, one or more channel coupled to an inlet or internal channels), which runs axially in the intramedullary nail and which can be connected to a first reservoir for the pharmaceutical fluid (paragraph 193, therapeutic agent delivery), and at least one lead- through (fig 31A holes in the grooves and paragraph 193, fluidly coupled), which connects the first conduit means in a fluid-conducting manner to an outer surface of the intramedullary nail, characterized in that a fluid-conducting second conduit (stem channels and outlet 145) means connects the outer surface to a second reservoir (145 is an outlet) so as to convey the pharmaceutical fluid between the first reservoir and the second reservoir. With respect to claim 2, de Beaubien discloses characterized in that the first conduit means comprises a first connector (fig 31, 140) for the fluid-conducting connection to the first reservoir, and the second conduit means comprises a second connector (fig 31, 145) for the fluid-conducting connection to the second reservoir, wherein the first connector and the second connector are arranged at a first end of the intramedullary nail. With respect to claim 3, de Beaubien discloses characterized in that the at least one lead- through is arranged at a second end of the intramedullary nail opposite to the first end (see fig 31A below). With respect to claim 4, de Beaubien discloses characterized in that the second conduit means (paragraph 193, stem channels) is at least partially formed as at least one axially extending groove (see fig 31A below shows 4 channels) in the outer surface. With respect to claim 5, de Beaubien discloses characterized in that the at least one axially extending groove is connected in a fluid-conducting manner to the at least one lead- through (lead throughs are shown in the stem channels). With respect to claim 6, de Beaubien discloses characterized in that the second conduit means is formed as two to six, in particular as four axially extending grooves in the outer surface, and the intramedullary nail has the same number of lead-throughs, wherein one groove is in each case interconnected in a fluid-conducting manner to a respective lead-through (fig 31A, shows four channels each with lead throughs in the channels). With respect to claim 13, de Beaubien discloses characterized in that the intramedullary nail has at least one bore (See fig 29 below) in order to fix the intramedullary nail inside a bone canal.
With respect to claim 14, de Beaubien discloses a method for the treatment of bone fractures and for the application of a pharmaceutical fluid into the area of the bone canal by means of an intramedullary nail comprising: a fluid-conducting first conduit means (paragraph 193), which runs axially in the intramedullary nail and which can be connected to a first reservoir for the pharmaceutical fluid, at least one lead-through (See fig 31A below), which connects the first conduit means in a fluid- conducting manner to an outer surface of the intramedullary nail, wherein the outer surface can be connected via a fluid-conducting second conduit  (fig 31A, and paragraph 193, channels and internal channels for fluid coupling) means to a second reservoir for the pharmaceutical fluid, 
the method comprising the steps of a) implanting the intramedullary nail into the bone canal (fig 27, 1705); b) fluid-conducting connection of the first conduit means to the first reservoir and of the second conduit means to the second reservoir (paragraph 193); cl) at least partial conveying of the pharmaceutical fluid out of the first reservoir via the first conduit means, the at least one lead-through, the outer surface, and the second conduit means into the second reservoir (paragraph 193, inlet and outlet removing the material out of the outlet). With respect to claim 15, de Beaubien discloses characterized in that the method comprises the steps 15a), b), and cl) (fig 27 and paragraph 193). 

    PNG
    media_image1.png
    672
    509
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Beaubien et al. (US pub 2016/0367371) in view of Johnson et al. (US pub 2016/0067138).
With respect to claims 7 and 8, de Beaubien discloses the claimed invention except for the first conduit means has a first non-return valve characterized in that the first non-return valve is embodied so as to be fluid-permeable in the direction of the at least one lead-through.
Johnson discloses a first conduit means (paragraph 101, 431) has a first non-return valve (paragraph 101, check valve) characterized in that the first non-return valve is embodied so as to be fluid-permeable in the direction of the at least one lead-through (paragraph 101, prevent… from entering the delivery tube) in order to prevent blood and other fluids from entering the tube (paragraph 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Beaubien to include the first conduit means has a first non-return valve characterized in that the first non-return valve is embodied so as to be fluid-permeable in the direction of the at least one lead-through in view of Johnson in order to prevent blood and other fluids from entering the tube.
With respect to claims 10 and 11, de Beaubien discloses the claimed invention except for the second conduit means has a second non-return valve, characterized in that the second non- return valve is embodied so as to be fluid-impermeable in the direction of the outer surface.
Johnson discloses the second conduit means (paragraph 169, second conduit) has a second non-return valve (paragraph 169, 2439), characterized in that the second non- return valve is embodied so as to be fluid-impermeable in the direction of the outer surface (prevent air from entering conduit from outside) to prevent blockages (paragraph 169).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Beaubien to include the second conduit means has a second non-return valve, characterized in that the second non- return valve is embodied so as to be fluid-impermeable in the direction of the outer surface in view of Johnson in order to prevent blockages.
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Beaubien et al. in view of Johnson et al. as applied to claims 7 and 10 above, and further in view of Foran et al. (US Patent 11,273,044).
With respect to claims 9 and 12, de Beaubien in view of Johnson discloses the claimed invention except for the valve having a restoring element such as a spring.
Foran discloses valves having springs (paragraph 87) to control the flow and make an effective seal (paragraph 87)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de Beaubien in view of Johnson to include the valve having a restoring element such as a spring in view of Foran in order to control the flow and make an effective seal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220233763 A1 discloses a fluid application means with valves
US 20210259748 A1 discloses an IM nail with valves and fluid conduits
US 20210113251 A1 discloses a screw with fluid conduits
US 10744313 B2 discloses a therapeutic delivery system
US 10736745 B2 discloses a therapeutic delivery system
US 20190290833 A1 discloses an IM nail with valves and fluid conduits in a related case of the same inventors
US 20190175232 A1 discloses an IM nail with fluid conduits
US 8609003 B2 discloses an IM nail with fluid conduits
US 5681289 A discloses a therapeutic delivery system
US 5626581 A discloses an IM nail with a fluid delivery system with valves that have springs
US 5618286 A discloses an IM nail with grooves for delivery of fluids




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773